Citation Nr: 0515100	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury prior to May 14, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury since May 14, 2002.

4.  Entitlement to an initial separate evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee.

5.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis and cholecystectomy.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with nephropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1977 
and from January 1990 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In December 2003, the 
Board remanded the case to the RO for additional development.  
To the extent possible, that development has been 
accomplished.

The increased rating claims concerning the veteran's service-
connected diabetes mellitus as well as hepatitis C with 
cirrhosis and cholecystectomy are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The Board notes that the issue of entitlement to service 
connection for diabetic retinopathy has been reasonably 
raised by the record.  As this matter has not been 
procedurally developed for appellate review, it is being 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No medical evidence shows a diastolic pressure of 120 or 
more.

3.  Prior to February 2004, the veteran's hypertensive heart 
disease was manifested by a workload of 7 Mets and a left 
ventricular ejection fraction of 59%; however, a VA 
examination performed on February 24, 2004, revealed a left 
ventricular ejection fraction of 36%. 

4.  Prior to May 14, 2002, the veteran's residuals of a right 
knee injury were manifested by no more than slight 
instability of the knee joint. 

5.  The veteran's right knee demonstrates range of motion 
from zero to 10 degrees of extension to 60 to 130 degrees of 
flexion, with objective evidence of pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 30 percent for 
hypertensive heart disease have not been met prior to 
February 24, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Codes 
7007, 7101 (2004).

2.  The criteria for a 60 percent evaluation for hypertensive 
heart disease have been met since February 24, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7007 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right knee injury involving 
instability have not been met prior to May 14, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2004).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right knee injury involving instability 
have not been met since May 14, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004).

5.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the knee involving limitation 
of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2004).

6.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the knee involving limitation 
of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected disabilities involving his right knee and 
hypertensive heart disease.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decisions 
issued in August 1995 and May 2004; a statement of the case 
(SOC) issued in November 1995; supplemental statements of the 
case (SSOCs) issued in January 1997, December 2002 and May 
2004; as well as letter by the Appeals Management Center 
(AMC) dated in January 2004.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
January 2004 letter by the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claims.  The 
Board notes that the January 2004 letter was not provided 
prior to the initial RO adjudication of his claims, as 
required by the recent Court decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case is harmless error, as the content of the notice 
fully complies with the requirements of 38 U.S.C.  § 5103(a) 
and 38 C.F.R.  § 3.159(b).  In other words, the essential 
fairness of the adjudication process has not been affected by 
the error as to the timing of the AMC's notification letter.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The veteran 
has been afforded numerous VA examinations to determine the 
nature and severity of his disabilities involving his right 
knee and hypertensive heat disease. 

In addition, the Board notes that there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all relevant medical records 
identified by the veteran and his representative.  The record 
indicates that outstanding medical records may exist from St. 
Luke's Hospital concerning a recent heart catheterization.  
However, records from that procedure could not be obtained 
because the veteran  failed to provide the necessary 
information.  The Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). In light of the 
veteran's failure to cooperate, the Board finds that VA has 
satisfied its responsibilities to assist the veteran in 
connection with the current claim.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 




II.  Hypertensive Heart Disease

In August 1995, the RO granted service connection and 
assigned 10 percent evaluation for hypertension, effective 
January 1995.  The veteran appealed that decision.  In 
January 1997, the RO granted an increased evaluation to 30 
percent and recharacterized the disability as hypertensive 
heart disease.  Therefore, the issue on appeal is entitlement 
to an initial evaluation in excess of 30 percent for 
hypertensive heart disease.  

A.  Factual Background

The veteran was afforded a VA compensation examination in May 
1995 in connection with his claim for service connection for 
hypertension.  The examiner reviewed the claims file and 
noted that the veteran had been treated for essential 
hypertension since 1993, which included Procardia and 
Lisinopril.  The veteran's blood pressure was 160/90 and 
164/90.  The diagnosis was essential hypertension.

At a December 1996 VA cardiology examination, it was noted 
that an electrocardiogram (EKG) performed in October 1996 
revealed normal sinus rhythm with voltage criteria for left 
ventricular hypertrophy.  A stress test was not performed.  
The veteran's blood pressure was 132/86.  The diagnoses 
included (1) essential hypertension, controlled; and (2) left 
ventricular hypertrophy, by EKG, consistent with hypertensive 
heart disease.  When examined on the following day, the 
veteran's blood pressure was 132/86, 134/84, and 132/82 while 
sitting; 138/86 while lying down; and 124/84 while standing.  
The diagnosis was essential hypertension.

At a November 1999 VA cardiology examination, the veteran 
explained that he had been doing well until he began 
experiencing chest pain a few months earlier.  He reported 
chest pain about twice a month, which would last about two 
minutes.  He said it felt like tightness in his chest which 
caused difficulty breathing.  He also reported occasional 
dizziness, especially with walking and getting up suddenly.  
He stated that he took one to two nitroglycerin pills a 
month.  He denied a history of acute cardiac illness, but 
said he may have had a myocardial infarction in 1997, which 
was not documented in the chart.  A baseline EKG showed 
normal rhythm with left ventricular hypertrophy.  A stress 
test revealed that the veteran was able to achieve a maximum 
heart rate of 162 beats per minute, which was 92% of the 
maximum predicted heart rate.   He also achieved a maximum 
workload of 7 METs, with no chest pain or significant 
changes.  An echocardiogram revealed a left ventricular 
ejection fraction of 59%.  The diagnoses included 
hypertensive heart disease, atypical chest pain, and negative 
exercise stress test for ischemia.

The veteran underwent another VA cardiology examination in 
May 2002, at which time he denied a history of myocardial 
infarction or chest pains.  It was noted that his ability to 
walk was limited due to bilateral knee pain, which precluded 
the examiner from conducting a stress test.  A physical 
examination revealed that his blood pressure was 153/86.  An 
EKG revealed a normal sinus rhythm, left ventricular 
hypertrophy, and T-wave inversions in V4 and V6.  The veteran 
reported that a cardiac catheterization and a echocardiogram 
were performed at St. Luke's Hospital.  However, the veteran 
failed to assist VA in obtaining these records; therefore, 
the examiner was unable to comment on findings from those 
procedures.  The examiner concluded that the veteran's 
ventricular hypertrophy and left ventricular dilatation were 
related to hypertension. 

The veteran was examined again by VA on February 24, 2004.  
At that time, it was noted that an EGK performed in February 
2002 revealed a reduced ejection fraction of 36% compared to 
a prior EKG in 1999 which showed an ejection fraction of 58%.  
The veteran reported mild dyspnea on exertion when trying to 
walk more than one block or climb more than ten steps.  He 
denied paroxysmal nocturnal dyspnea, orthopnea, and pedal 
edema.  He also denied palpitation or syncope.  His blood 
pressure was 170/96.  S1 and S2 were regular, with no murmur 
or gallop appreciated.  An EKG revealed a normal sinus rhythm 
with left ventricular hypertrophy (LVH), nonspecific ST-T 
changes, most likely secondary to LVH, with repolarization.  
An echocardiogram showed some declining left ventricular 
ejection of 36% with inferior wall hypokinesia.  The 
diagnostic assessment included hypertension, still not 
adequately controlled; and dilated cardiomyopathy on recent 
echocardiogram with an ejection fraction declined from 58% in 
1998 to 38% [sic] on recent echocardiogram, with left 
ventricular hypertrophy.  The examiner commented that the 
veteran was unable to complete an exercise stress test due to 
knee pain.  On the basis of the current activity level, it 
was estimated that the veteran had about 6 METs of exercise 
capacity. 

B.  Legal Criteria and Analysis

Hypertension is evaluated under DC 7101.  Under this code 
provision, a 20 percent rating is warranted for diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  A 40 percent rating is 
warranted where there is diastolic pressure that is 
predominantly 120 or more, and a 60 percent rating is 
assigned where the diastolic pressure is predominantly 130 or 
more.  See 38 C.F.R. § 4.104, DC 7101 (2004).

Hypertensive heart disease is evaluated under Diagnostic Code 
(DC) 7007.  Under this code provision, a 30 percent rating is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7007 (2004).

A 60 percent rating requires more than one episode of acute 
congestive heart failure in the past year; or when there is a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.

A 100 percent rating requires chronic congestive heart 
failure; or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id., Note (2).

Applying the criteria under DC 7101 to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for the 
veteran's hypertension or hypertensive heart disease.  The 
Board has carefully reviewed the entire evidence of record, 
including the examination reports discussed above as well as 
other medical records which list the veteran's blood pressure 
readings.  Based on that review, the Board has found no blood 
pressure reading with a diastolic pressure of 120 or more.  
Accordingly, DC 7101 provides no basis for an evaluation 
higher than 30 percent. 

Prior to the VA examination performed on February 24, 2004, 
the Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent under DC 
7007.  No evidence of record shows that the veteran has 
experienced an episode of acute congestive heart failure at 
any time since filing his claim for service connection.  
Moreover, cardiology testing performed at his November 1999 
examination revealed a workload of 7 METs and a left 
ventricular ejection fraction of 59%, which is consistent 
with a 30 percent evaluation under DC 7007.  Unfortunately, 
the veteran was unable to undergo a stress test in May 2002 
due to bilateral knee pain.  Thus, no evidence prior to 
February 24, 2004 shows that the veteran's hypertensive heart 
disease meets the criteria for an evaluation higher than 30 
percent under DC 7007.

However, when examined by VA on February 24, 2004, findings 
show that the veteran's hypertensive heart disease meets the 
criteria for a 60 percent evaluation under DC 7007.  In this 
regard, an echocardiogram performed at that time revealed a 
left ventricular ejection fraction of 36%.  Under DC 7007, a 
60 percent evaluation requires a left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Thus, the 
evidence supports a 60 percent evaluation for the veteran's 
hypertensive heart disease, effective February 24, 2004.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent since February 24, 2004.  No evidence 
shows that this condition has caused chronic congestive heart 
failure, nor has testing revealed a workload of 3 METs or 
less or a left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's congestive heart failure prior to February 24, 
2004.  However, the evidence supports a 60 percent evaluation 
for this condition from February 24, 2004. 

III.  Right Knee

In August 1995, the RO granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
knee injury, effective January 1995.  In January 1997, a 
hearing officer granted an increased evaluation to 10 
percent, effective January 1995.  After it was determined 
that the veteran had been receiving active duty pay from 
January 4, 1995 to April 6, 1995, the RO changed the 
effective date of his award to April 7, 1995.

In a May 2004 rating decision, the RO determined that a 10 
percent evaluation was warranted for degenerative joint 
disease of the right knee, effective April 1995, and that a 
separate 30 percent was warranted for residuals of a right 
knee injury involving limitation of extension, effective May 
14, 2002.  However, the Board notes that both evaluations 
appear to be based on either limited or painful motion which 
would appear to violate the principles pertaining to 
pyramiding of ratings.  See 38 C.F.R. § 4.14 (2004).  The 
Board does note however, that in that rating decision, the RO 
also stated that the 30 percent evaluation was assigned for 
severe recurrent subluxation or lateral instability, and the 
coded rating sheet for the disability in question indicates 
that the 30 percent disability evaluation was assigned 
pursuant to Diagnostic Codes 5257-5261.  Thus, the Board 
finds it more appropriate, based on the discussion which 
follows, to recharacterize the issues and notes that such 
recharacterization does not result in any prejudice to the 
veteran.  

Therefore, three issues are before the Board at this time: 
(1) entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury involving instability prior 
to May 14, 2002; (2) entitlement to an evaluation in excess 
of 30 percent for residuals of a right knee injury involving 
instability since May 14, 2002; and (3) entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
joint disease of the right knee.

A.  Factual Background

The veteran's right knee disability was initially evaluated 
by VA in June 1995.  At that time, the veteran indicated that 
right knee pain limited his ability to walk.  It was noted 
that two arthroscopic surgeries were performed on his right 
knee in 1993.  Objectively, the veteran walked with a limp.  
The examiner noted that both knees demonstrated full range of 
motion, with zero degrees of extension to 125 degrees of 
flexion.  Mild crepitation was present on motion.  However, 
the right knee showed no evidence of any ligamentous laxity, 
heat, redness, or swelling.  X-rays revealed mild 
degenerative changes with mild spurring at the margins of the 
joint; otherwise, the knee joint looked good.  The diagnosis 
was "[R]esiduals of injury and surgery to both knees."

When examined by VA in September 1996, the veteran wore a 
brace on his right knee.  A physical examination revealed 
diffuse soft-tissue swelling in the anterior portion of the 
right knee, especially in the mid to inferior patella.  
Tenderness was also present on the lateral aspect of the 
right knee.  No deformity was present.  Range-of-motion 
testing revealed zero degrees of extension and 60 degrees of 
flexion.  X-rays showed a normal joint space of the right 
knee joint.  The diagnosis was residuals of trauma to the 
right knee involving a torn meniscus and synovitis.  

The veteran was afforded another VA compensation examination 
in November 1999.  During the interview, the veteran 
described recurrent swelling and heat sensations in his right 
kneecap area.  He also described recurrent sharp, jabbing 
pain in the anterior and lateral aspect of the right knee 
joint.  He explained that pain was associated with locking of 
the knee joint, which had caused him to lose his balance and 
fall.  However, the veteran later denied dislocation or 
subluxation of the right knee.  He reported slight relief 
from pain with Darvocet and Capsaicin cream.  He described 
episodes of acute flare-ups of right knee pain three to five 
times a year in which he was confined to bed because he could 
not walk.  These episodes were usually precipitated by damp 
weather as well as prolonged standing and walking.  The 
veteran also stated that pain prevented him from being able 
to kneel and caused difficulty walking up hills and steps.  
He indicated that standing was limited to less than 30 
minutes, while walking was usually limited to one block at a 
time due to pain and fatigability in the right knee.  It was 
noted that the veteran wore a brace on his right knee and 
used a cane in conjunction with cushioned shoes.  

A physical examination of the right knee revealed tenderness 
along the inferior and lateral borders of the patella.  No 
heat or redness was present.  The veteran periodically 
exhibited an unsteady gait due to locking of the right knee 
joint.  The veteran was able to move his right leg from 10 
degrees of extension to 60 degrees of flexion.  Pain was 
present with both extension and flexion, with marked pain 
noted at 60 degrees of flexion.  Anterior fusion was also 
present.  It was noted that effusion and tenderness in the 
right knee joint resulted in abnormal movement and guarding 
of the right knee.  The examiner found no instability in the 
right knee in terms of the medial and lateral collateral 
ligaments as well as the anterior and posterior cruciate 
ligaments.  X-rays of the right knee revealed normal bone 
structures and alignment, no evidence of effusion, and a 
small amount of metallic material located adjacent to the 
tibiofibular articulation.  The diagnoses were: (1) residuals 
of a torn meniscus of the right knee; (2) status post two 
arthroscopic procedures in the right knee; and (3) chronic 
synovitis in the right knee. 

The veteran was examined by VA on May 14, 2002.  At that 
time, the veteran complained of recurrent sharp, jabbing pain 
in the anterior and lateral aspect of the right knee, which 
he rated at level 10 on a pain scale from 0 to 10.  He 
reiterated that pain was most severe with damp weather as 
well as prolonged standing or walking.  He also reported 
recurrent swelling and heat in the kneecap area.  He 
described a locking sensation of the right knee joint with 
ascending and descending steps.  

A physical examination of the right knee revealed tenderness 
in the inferior and lateral borders of the patella.  Diffuse 
anterior effusion was present with heat but no redness.  The 
right knee appeared stable, with no varus or valgus movement.  
Lachman and Drawer testing were negative.  The veteran was 
able to move his right leg from 10 degrees of extension to 60 
degrees of flexion.  Pain was present during both extension 
and flexion, but was more pronounced on extension.  The 
examiner observed abnormal movement in the right knee due to 
pain and swelling which caused him to limp.  Grinding was 
also present during movement due to pain and shifting of his 
weight to his left side.  X-rays revealed osteoarthritic 
changes as well as two small metallic bodies adjacent to the 
head of the fibula.  

The examiner concluded with diagnoses of residuals of right 
knee trauma, chronic synovitis of the right knee joint, and 
osteoarthritis of the right knee.  The examiner also noted in 
the diagnoses section that there was no evidence of any 
subluxation or instability of the right knee joint, that 
range of motion was additionally limited by 20 to 30 degrees 
of flexion due to pain, and that pain had a major functional 
impact on right knee function.

A February 2004 VA examination report notes the veteran's 
complaints of pain and swelling over the medical and anterior 
aspect of the right knee.  He reported daily pain at level 
10.  The veteran said he had been using a cane in his left 
hand for the past year.  He also wore braces on both knees 
for support.  He described repeated effusions.  He said he 
could only climb stairs using one foot at a time, and could 
only walk a half a block before he had to stop due to pain.  
He reported that his right knee would occasional lock in 
extension, especially when getting up from a chair.  He 
described a popping noise, but no shifting of the knee. 

A physical examination revealed that the veteran had a mild 
right antalgic gait with minimal gluteus medius element, 
which was present with or without his brace.  The right knee 
had mild synovitis and a 2+ effusion.  He was able to move 
his right leg from 10 degrees of extension to 130 degrees of 
flexion.  A 2+ medial collateral laxity was present when 
flexed at 30 degrees, with a good end point and no 
tenderness.  Lachman, drawer and pivot shift testing were 
negative.  A grating was heard with McMurray testing.  X-rays 
revealed narrowing of the medial joint space, with a 
significant joint space remaining of approximately 4-5 mm.  
Two small foreign metallic bodies were observed posteriorly, 
which were close to the bone.  No significant arthritic 
lipping was noted.  

The examiner concluded with a diagnosis of "degenerative 
arthritis, postarthroscopy - at least as likely as not 
related to his service-connected injury."  The examiner 
stated, "I believe that the disability causes functional 
loss because of the difficulty he has ambulating, 
particularly with stairs.  He also has other signs of 
arthritis, as in the morning and gelling stiffness.  His 
endurance and speed are slowed by the knee problem."  After 
additional X-rays of the right knee were taken, the examiner 
did not feel it necessary to change his opinion.  

B.  Analysis

As noted, three issues involving the veteran's right knee 
disability are currently on appeal: (1) entitlement to an 
evaluation in excess of 10 percent for residuals of a right 
knee injury involving instability prior to May 14, 2002; (2) 
entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury involving instability since 
May 14, 2002; and (3) entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee.

1.  Instability 

The veteran's disability involving instability of the right 
knee has been evaluated under DC 5257, which pertains to 
recurrent subluxation or lateral instability.  Under this 
code provision, a slight impairment of the knee warrants a 10 
percent rating; moderate impairment of the knee warrants a 20 
percent rating; and severe impairment of the knee warrants a 
30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  

The RO initially evaluated the veteran's right knee 
disability as 10 percent disabling under DC 5257.  
Thereafter, the RO assigned a 30 percent evaluation under DC 
5257-5261, effective from May 14, 2002.  Since 30 percent is 
the maximum evaluation allowed under DC 5257 and a discussion 
of the veteran's entitlement to a separate rating under DC 
5261 follows, the Board at this juncture in the analysis need 
only consider the issue of entitlement to an evaluation in 
excess of 10 percent for  residuals of a right knee injury 
involving instability prior to May 14, 2002.

The evidence shows that the veteran's right knee was 
manifested by no more than slight instability prior to May 
14, 2002.  A physical examination in June 1995 revealed no 
ligamentous laxity of the right knee joint.  The veteran also 
denied dislocation or subluxation of the right knee when 
examined in November 1999.  The examiner also found no 
instability of the right knee joint in terms of the medial 
and lateral collateral ligaments as well as the anterior and 
posterior cruciate ligaments.  No other evidence was 
submitted prior to the VA examination of May 14, 2002.  This 
evidence clearly shows that the veteran's right knee was 
manifested by no more than slight subluxation and lateral 
instability prior to May 14, 2002.  Thus, the preponderance 
of the evidence is clearly against an evaluation in excess of 
10 percent for the veteran's right knee disability due to 
instability.

2.  Arthritis. 

The 10 percent evaluation for the veteran's arthritis of the 
right knee has been assigned pursuant to DC 5010.  This code 
provides that arthritis due to trauma is rated as 
degenerative arthritis under DC 5003.  38 C.F.R. 4.71a, DC 
5010.  Degenerative arthritis in turn is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable (zero percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Id.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the evidence supports separate 10 
percent evaluations under DC 5260 (limitation of flexion) and 
DC 5261 (limitation of extension) since the initial grant of 
service connection.  Range-of-motion testing in November 1999 
and May 2002 revealed that the veteran's right leg 
demonstrated 10 degrees of extension and 60 degrees of 
flexion.  The Board notes that extension limited to 10 
degrees warrants a 10 percent evaluation under DC 5261.  With 
respect to flexion, the veteran's right knee does not meet 
the criteria for a compensable disability evaluation under DC 
6260.   Nevertheless, the fact remains that the veteran is 
unable to fully flex his right knee and experiences 
significant pain on motion.  Thus, separate 10 percent 
evaluations are appropriate for limitation of flexion and 
extension of the right knee under DC 5260 and DC 5261.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  

In reaching this decision, however, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for both limitation of flexion and 
extension of the right knee.  The veteran was able to move 
his right knee from zero degrees of extension to 125 degrees 
of flexion in June 1995, from zero degrees of extension to 60 
degrees of flexion in September 1996, from 10 degrees of 
extension to 60 degrees of flexion in November 1999 and May 
2002, and from 10 degrees of extension to 130 degrees of 
flexion in February 2004.  These findings are consistent with 
a noncompensable evaluation for limitation of flexion and a 
10 percent evaluation for limitation of extension.  However, 
it has been determined that a 10 percent evaluation is 
warranted for limitation of flexion on the basis of the 
veteran's complaints of pain. which are supported by 
objective pathology.  Nevertheless, there is simply no basis 
to assign an initial evaluation in excess of 10 percent for 
the veteran's right knee disability under either DC 5260 or 
DC 5261.  

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted for either limitation 
of flexion or extension on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The 
veteran has reported severe pain with motion, which is 
supported by objective clinical evidence.  Several VA 
examiners, for example, observed guarding and abnormal 
movement of the right knee due to pain and instability.  In 
February 2004, a VA examiner stated: "I believe that the 
disability causes functional loss because of the difficulty 
he has ambulating, particularly with stairs.  He also has 
other signs of arthritis, as in the morning and gelling 
stiffness.  His endurance and speed are slowed by the knee 
problem."  However, the Board notes that any functional loss 
due to pain has been compensated in the currently assigned 10 
percent evaluations for the veteran's arthritis and by the 30 
percent evaluation assigned for instability.  The Board thus 
finds that the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.49 
do not provide any basis for a higher evaluations for 
arthritis or instability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
prior to May 14, 2002, and against an evaluation in excess of 
30 percent since May 14, 2002, for instability of the right 
knee.  The Board also finds that separate 10 percent 
evaluations are warranted under for limitation of flexion 
under DC 5260 and limitation of extension under DC 5261.  


ORDER

An evaluation in excess 30 percent for hypertensive heart 
disease prior to February 24, 2004, is denied.  

A 60 percent evaluation for hypertensive heart disease is 
granted from February 24, 2004, subject to the laws and 
regulations governing the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for residuals 
of a right knee injury involving instability prior to May 14, 
2002, is denied.  

An evaluation in excess of 30 percent for residuals of a 
right knee injury involving instability since May 14, 2002, 
is denied.  

A separate 10 percent evaluation for degenerative joint 
disease of the knee involving limitation of flexion is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A separate 10 percent evaluation for degenerative joint 
disease of the knee involving limitation of extension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  







REMAND

The Board remanded the case in December 2003 with 
instructions that the veteran be scheduled for a VA 
examination to assess the severity of his disability due to 
hepatitis C with cirrhosis and cholecystectomy.  However, 
although it does appear that the veteran was afforded a VA 
examination in February 2004 that specifically was to address 
his hepatitis C disability, the findings reported on that 
examination are inadequate upon which to rate the veteran's 
service-connected disability under either the old or revised 
rating schedule criteria.  For example, the examination 
report does not address the absence of presence of symptoms 
such as fatigue, anxiety or mental depression, pain, and 
gastrointestinal disturbance, and the degree and frequency of 
incapacitating episodes.  As such, the Board finds that the 
veteran should be afforded another VA examination of his 
hepatitis C and associated disability.   

The Board also notes that additional evidence has been 
submitted which has not been considered by the RO.  In May 
2005, the Board received VA outpatient treatment records 
dated in 2002 concerning treatment for the veteran's diabetes 
mellitus.  Since no waiver of RO consideration was submitted, 
this case must be remanded in order that the newly submitted 
evidence be considered by the RO.  See 38 C.F.R. §§ 19.9, 
19.31, 20.1304(c) (2004). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination of his hepatitis C with 
cirrhosis and cholecystectomy.  The 
purpose of this examination is to 
determine the presence and severity of 
that disability.  The RO should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  The RO should ensure that the 
examiner is provided with the appropriate 
schedular criteria for rating hepatitis 
C, cirrhosis and cholecystectomy, 
including the old and revised rating 
criteria where appropriate.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
disability; and (2) utilizing the 
language of the former and revised 
criteria for rating digestive system 
disabilities, describe in detail the 
extent of any functional loss caused by 
that disability.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his or her 
opinion.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  Thereafter, the RO should 
readjudicate the issues involving the 
propriety of the initial ratings assigned 
for the veteran's service-connected 
diabetes mellitus with neuropathy as well 
as his service-connected hepatitis C with 
cirrhosis and cholecystectomy.  In doing 
so, the RO should consider all evidence 
submitted by the veteran and his former 
representative that it has not previously 
considered.  

4.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


